 DECISIONS OF NATIONAL LABOR RELATIONS BOARDColgate-Palmolive Company and Oil, Chemical andAtomic Workers International Union, KansasCity, Local No. 5-114, AFL-CIO. Case 17-CA-8331April 9, 1982DECISION AND ORDEROn March 27, 1979, Administrative Law JudgeGerald A. Wacknov issued the attached Decisionin this proceeding. Thereafter Respondent, theGeneral Counsel, and Charging Party Oil, Chemi-cal and Atomic Workers International Union,Kansas City, Local No. 5-114, AFL-CIO (hereinalso called the Union), filed exceptions and sup-porting briefs and Respondent filed an answeringbrief to the General Counsel's exceptions. Re-spondent additionally filed a request for oral argu-ment. On December 10, 1979, the Board, havingdetermined that this and other cases' involving anemployer's obligations to furnish certain informa-tion regarding health and safety related data to thecollective-bargaining representative of its employ-ees presented issues of importance in the adminis-tration of the National Labor Relations Act, asamended, scheduled oral argument for January 16,1980. Thereafter, oral argument was rescheduled toJanuary 15, 1980, at which time Respondent, theGeneral Counsel, the Charging Party, and amicicuriae presented arguments.2The General Counseland Respondent subsequently filed supplementalmemorandums of law on the legislative history ofthe Act regarding trade secrets and confidential-ity.3The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,and oral arguments, and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge to the extent consistent here-with.The principal issue is whether Respondent vio-lated Section 8(a)(5) and (1) of the Act by refusingto supply the Union with certain health and safetyrelated data assertedly requested to enable theUnion to perform its representational responsibil-ities on behalf of unit employees. As a generalMinnesota Mining and Manufacturing Company, 261 NLRB 27 (1982),and Borden Chemical a Division of Borden. Inc., 261 NLRB 64 (1982).'The request of the American Federation of Labor and Congress ofIndustrial Organizations, and its Building and Construction Trades andIndustrial Union Departments to present oral argument as amici curiaewas granted over Respondent's opposition thereto.' We find nothing in the legislative history of the Labor ManagementRelations Act of 1947 as cited by Respondent which would indicate thatCongress ever contemplated the question whether an employer, upon re-quest, should be obligated to furnish a collective-bargaining representa-tive with information regarding proprietary or trade secret ingredients orconfidential medical records. We therefore find no basis for concludingthat the findings made infra either ignore or override the legislative histo-ry of the Act.261 NLRB No. 7proposition, the Administrative Law Judge foundthat an employer is obligated to furnish, upon re-quest, health and safety information because suchinformation is particularly relevant to a union's bar-gaining responsibilities on behalf of unit employees.Consequently, he found that Respondent failed tobargain in good faith by unequivocally refusing tofurnish the Union with any of the requested data,thereby violating Section 8(a)(5) and (1) of theAct.4However, with respect to the informationspecifically requested, the Administrative LawJudge found that Respondent violated Section8(a)(5) and (1) by its failure to provide the Unionwith such data, enumerated infra, as was not confi-dential for proprietary or trade secret reasons,privileged medical information which could not bereleased without employee authorization, or tooburdensome to retrieve or gather. As for theUnion's request for employee medical records, al-leged proprietary or confidential trade secret infor-mation, and data (unspecified by him) which hefound would be overwhelmingly burdensome toprovide in a meaningful form, the AdministrativeLaw Judge found that Respondent properly deniedthe request concluding that the "furnishing of ...[this information should be] relegated to the collec-tive bargaining process." He therefore found noviolation in Respondent's refusal to furnish such in-formation.Contrary to the Administrative Law Judge, wefind, for the reasons set forth below, that Respond-ent failed to establish that providing any of the re-quested relevant information in a meaningful formwould be so burdensome as to relieve Respondentof its obligation to do so. Also, contrary to the Ad-ministrative Law Judge, we find that Respondent'srefusal to satisfy the Union's request for medicalrecords which do not include individually identify-ing data violated Section 8(a)(5) and (1) of the Act.However, we agree with the Administrative LawJudge that Respondent's refusal to provide infor-mation which was not confidential violated Section8(a)(5) and (1) of the Act and that, with respect tothe alleged proprietary or trade secret information' The issue of good faith was not specifically alleged in the complaint;rather the complaint alleged, without mention of this element, that Re-spondent's refusal to furnish the requested information was in violation ofSec. 8(aX5) and (I) on the ground that such information was relevant tothe Union's fulfilling its statutory obligations to the employees it repre-sented. The Administrative Law Judge nevertheless found that the issueof good faith was inextricably intertwined with Respondent's failure tofurnish the information and thus was fully litigated. In light of our find-ing herein, that Respondent's refusal to provide certain of the requestedinformation violated the Act as alleged in the complaint, and inasmuch asthe matter of lack of good faith on Respondent's part was not raised inthe complaint, we find it unnecessary to determine whether Respondentbargained in good or bad faith concerning the Union's request and thusdo not adopt the Administrative Law Judge's finding to that extent.90 COLGATE-PALMOLIVE COMPANYsought, the parties should resolve their differencesthrough the collective-bargaining process.As more fully discussed by the AdministrativeLaw Judge, on November 16, 1977,5the Unionsent a letter to Respondent requesting the follow-ing health and safety related data "in order to pro-tect the health and lives of the bargaining unit per-sonnel":6(1) morbidity and mortality statistics onall past and present employees; (2) the genericname of all substances used and produced at theKansas City Colgate-Palmolive plant; (3) results ofclinical and laboratory studies of any employee un-dertaken by Respondent, including the results oftoxicological investigations regarding agents towhich employees may be exposed; (4) certainhealth information derived from insurance pro-grams covering employees, as well as informationconcerning occupational illness and accident datarelated to workmen's compensation claims; (5) alisting of contaminants monitored by Respondent,along with a sample protocol; (6) a description ofRespondent's hearing conservation program, in-cluding noise level surveys; (7) radiation sources inthe plant, and a listing of radiation incidents requir-ing notification of state and Federal agencies; and(8) an indication of plant work areas which exceedproposed National Institute of Occupational Safetyand Health heat standards and an outline of Re-spondent's control program to prevent heat dis-ease.7The parties thereafter held several meetingsat which Respondent consistently took the positionthat it was not obligated to furnish any of the re-quested information. On May 10, Respondentdenied the Union's request in writing, stating, interalia, that it would be a tremendous burden on theCompany to attempt to collect the data; that therequest appeared to be a fishing expedition; andthat the Company would be willing to sit downand discuss with the Union specific problems andshare appropriate information regarding the healthand safety of its members. The collective-bargain-ing agreement between the parties, effective De-cember 1, 1976, to December 1, 1979, contains a"plant safety" provision establishing a joint safetycommittee for the purpose of increasing the effec-tiveness of the plant safety program and eliminat-ing unsafe practices and conditions. The provision' All events herein are in late 1977 or early 1978.·This letter was not prompted by safety or health problems involvingRespondent, but rather was sent at the direction of the Union's Interna-tional. Apparently, upon a similar request from the International, 110 of560 locals sent identical letters to the employers of their members; lessthan 50 percent of these employers have resisted furnishing the informa-tion "in one fashion or another," and two employers have agreed to fur-nish the information as a matter of contractual obligation.'The Union's request for health and safety information has been setforth verbatim by the Administrative Law Judge in his Decision.further sets out a procedure for the handling of em-ployee safety complaints.With respect to the morbidity and mortality in-formation requested, the record establishes that Re-spondent prepares, maintains, or has available to itthe following records: Occupational Safety andHealth Administration (OSHA) Form 700 and itspredecessor dating back to 1976, listing the in-stances of accidents and occupational disease in agiven plant; Kansas workmen's compensation acci-dent reports; employee absentee reports; monthlyturnover reports; and life insurance claim forms. AsRespondent interprets the Union's request, theUnion is asking for some 9,460 morbidity recordsand 350 mortality records, which Respondent esti-mates would take about 50 "man days" to retrieve.With respect to the employee health data sought,the following are potential sources of such informa-tion: preemployment physical examinations, includ-ing urinalysis, X-rays, and a medical history takenby Respondent on each employee; logs of employ-ee visits to Respondent's inplant dispensary; em-ployee medical files containing reports from com-pany and private physicians;' files retained forhealth care insurance; and workmen's compensa-tion files. Respondent estimates that the insuranceand workmen's compensation files consist of some12,000 documents, and contends that, like the othermedical records in its possession, they containmedically confidential information. The recorddoes not indicate that Respondent engages in peri-odic medical screening, the results of which wouldbe encompassed in the Union's request for biologi-cal data. Respondent does, however, perform thefollowing studies pertinent to the Union's requestfor the results of tests monitoring contaminants:monthly air sampling to monitor nuisance dust orlevels of hazardous airborne materials; biannual ra-diation testing; noise level test (but since a 1972plantwide test, only upon request or sometimesupon the installation of new machinery); and audio-grams (given to all new employees since January 1,1978, and to employees complaining of hearing lossupon request).With respect to the Union's request for a list ofthe generic name or descriptive chemical structureof the ingredients used in the manufacture of Re-spondent's products, Respondent, pursuant to theToxic Substances Control Act, is apparently re-quired to submit such a list of chemicals to the En-vironmental Protection Agency. Respondent also' Access to the foregoing medical records which may contain informa-tion of a highly personal nature, i.e., instances of venereal disease, mentalillness, or drug-related problems, is limited to the following authorizedpersonnel: the company doctor and nurse, the plant manager, and certainspecified employees within the personnel deprtment91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas available to it the following sources of informa-tion on chemicals: results of research and develop-ment work performed by Respondent's researchand development center on final products and newingredients; computerized results of testing for thepreservation of consumer safety done in conformitywith the Consumer Product Safety Committee La-beling Act; and safety data sheets9on some 125 ofthe 150 ingredients used in Respondent's manufac-turing process, including safety data sheets pro-vided by suppliers on proprietary ingredients, i.e.,ingredients which suppliers regard as trade se-crets.°0Respondent estimates that of the 150 ingre-dients it utilizes, 3 to 4 percent, including certaincolor or fragrance substances which give the finalproduct a characteristic which competitors wouldlike to duplicate, would be classified as confidentialor in the nature of trade secrets. Such ingredientsare not readily discoverable by a chemical analysisof the final product.Like the Administrative Law Judge, we find thatbecause health and safety are terms and conditionsof employment, data regarding such matters is rele-vant to the Union's representational functions."Thus, we find that Respondent unlawfully refusedto provide the Union with the following health andsafety data12(which he found would be neither tooburdensome to supply nor require the disclosure ofconfidential information of a trade secret or medi-cal nature): (1) all OSHA logs from 1972 to pres-' Safety data sheets contain the following information: generic name,oral toxicity, thermal toxicity, special handling requirements, and particu-larly known hazards.'0 About 10 percent of the ingredients furnished by suppliers and usedby Respondent are proprietary. Apparently, suppliers sometimes refuse tofurnish the generic name of such ingredients." GullbPowr Company, 156 NLRB 622, 625 (1966), enfd. 384 F.2d 822(5th Cir. 1967); San Isabel Electric Serices, Inc., 225 NLRB 1073 (1976).There is, of course, no question that the instant parties are cognizant oftheir bargaining obligations in this respect, for the contract in effect atthe time of the Union's demand commits the parties to, inter alia, mutualcooperation "in eliminating unsafe conditions and unhealthy practices,"and the appointment of a joint safety committee. Further, the recordherein establishes that among the chemicals to which employees at Re-spondent's Kansas City plant may have been exposed are such potentiallyhazardous substances as chloroform (a potential carcinogin), ammonia,and sulphenates or sulphates which when oxidized produce sulfadioxide,an agent regulated by OSHA." Respondent's defenses, that the Union's right to the requested infor-mation was overly broad in that it was not premised on a particular con-troversy and that by agreeing to a health and safety clause in the effec-tive contract the Union waived its statutory right to such information,warrant no further scrutiny than they were afforded by the Administra-tive Law Judge who found them to be without merit. As noted by theAdministrative Law Judge, Respondent's blanket refusal to furnish any ofthe data requested, unless it pertained to a particular controvcrsy, left theUnion without a "guide to assist it in framing a more limited demand, oran incentive to do so in the expectation that a more limited demandwould be honored." Fawetn Printing Corporation, 201 NLRB 964, 975(1973). Further, while there may be merit to Respondent's claim that thegeneric name of certain ingredients constitutes trade secrets, such a claimdoes not excuse Respondent from complying with the Union's request tothe extent that it includes information as to which no adequate defense israised. Facett Printing C.orpmtion supraent; (2) a list of the generic name of some 130-140chemicals or substances used in Respondent's pro-duction process which are not proprietary to sup-pliers and which do not constitute Respondent'strade secret ingredients; (3) safety data sheets forthe aforementioned chemicals or substances; (4)safety data sheets for those proprietary chemicalsor substances which do not reflect the genericname of the chemicals or substances; (5) reports ondocuments constituting periodic air-sampling sur-veys and analyses for the past 5 years; (6) docu-ments constituting radiation survey and leak test re-ports for the past 5 years; and (7) computerized re-sults of tests required by the Consumer ProductSafety Commission on final formulations for thepast 3 years. 13Unlike the Administrative Law Judge, however,we find no merit to Respondent's assertion that itwas not obligated to furnish any of the requestedinformation, including medical information in acodified form, as well as "other records of informa-tion requested by the Union" unspecified by theAdministrative Law Judge, because such informa-tion would be too expensive or time-consuming toaccumulate or too difficult to retrieve, i.e., "bur-densome" to produce. At the outset we note that,while Respondent has estimated for each of thepossible sources of information the number of doc-uments involved and the man-hours and costs of lo-cating and identifying the data and furnishing it tothe Union, there is no evidence on the instantrecord to verify such estimates-certain of whichin any event appear to contain exaggerations. 14More importantly, Respondent at no time attempt-ed to reduce the burden of accumulation by seek-ing clarification of the request or by apprising theUnion of the extensiveness or availability of the in-formation sought as a guide for simplifying orlimiting its demand. Nor did Respondent suggestthat the Union might assist in the cost of retrieval.We therefore find that Respondent was not justi-fied in refusing to supply any of the requested in-" The Administrative Law Judge noted that a proposed OSHA ruleon "Access to Employee Exposure and Medical Records" 43 F.R. 31371,July 21, 1978, should it become effective, would likewise require Re-spondent to furnish the Union with this data. In concluding that this andother information sought is relevant and needed by the Union for theproper performance of its duties as the employees' collective-bargainingrepresentative, we rely not upon the obligations imposed by other Ngen-cies or statutes, but solely upon the bargaining obligations imposed by theNational Labor Relations Act. Furthermore, contrary to Respondent'scontention, the fact that the Union may be able to acquire this informa-tion through some independent course of investigation, a throughOSHA, does not in the absence of special circumstances, defeat theUnion's right to the information or alleviate Respondent's obligation toprovide it. The Kroger Company, 226 NLRB 512, 513-514 (1976), seecases cited at fn. 9." Respondent admitted, for example, that its estimates regarding sub-stances or materials used in the plant included compiling statistics onitems such as pens, pencils, paper, and paper clips.92 COLGATE-PALMOLIVE COMPANYformation on grounds of overwhelming burden.Should it develop that the cost of supplying theUnion with the information in a clear and under-standable form is substantial, then the parties mustbargain in good faith as to the allocation of thesecosts. If no agreement on allocation can bereached, the Union is entitled, to the extent other-wise provided herein, to access to records fromwhich it can reasonably compile the information.alAs noted previously, the Administrative LawJudge found that Respondent's refusal to complywith the Union's request for employee medical in-formation contained in employee medical recordswas justified because the release of such informa-tion without employee approval would violate theprivileged physician-patient relationship. The Ad-ministrative Law Judge further found that Re-spondent's refusal to furnish a list of generic namesof certain substances was warranted because to doso would require the disclosure of trade secrets ofRespondent or its suppliers. Rather, he concludedthat these were matters for resolution through col-lective bargaining.In our decision in Minnesota Mining and Manu-facturing Company,'6issued today, we found that,when such claims of confidentiality, as here, are in-terposed as a defense to a union's request for infor-mation, they raise questions concerning legitimateand substantial company interests possibly requiringa finding that an employer need not disclose infor-mation of a confidential nature or at least not un-conditionally disclose it.'7We have examined theabove findings of the Administrative Law Judge inlight of that decision and have decided to reversehis findings relating to the employee medicalrecords, but to affirm his findings concerning thefurnishing of asserted trade secret information.With respect to the medical confidentiality ques-tion, the Administrative Law Judge found that, inits November 16 request, the Union advised Re-spondent that "review of this information will beundertaken, by licensed physicians with medicalconfidentiality maintained with respect to any indi-vidual employee," but that during the hearing theUnion "apparently verbally modified this request,stating that the names and other identifying infor-mation could be deleted and the data could becoded in a manner to protect the privacy of the in-dividual employee.""' Relying in part upon Detroiti Food Employer Council Inc, et al., 197 NLRB 651 (1972); Westing-house Electric Company, 239 NLRB 106 (1978).I 261 NLRB 27."Detroit Edison Ca v. N.LR.B, 440 U.S. 301 (1979)."While the Administrative Law Judge stated that "Respondent appar-ently verbally modified this request," it is clear from the record and fromthe context of his statement that he should have found and meant to findthat it was the Union which at the hearing modified its request.Edison Co., supra, and United Aircraft Corporation(Pratt & Whitney Division),19 the AdministrativeLaw Judge found that the Board, pursuant to ageneral request,°would not require Respondent todivulge medical records which would identify em-ployees, absent employee consent. Further, the Ad-ministrative Law Judge found that in its currentform, and particularly in the "coded form" suggest-ed by the Union, furnishing these records would beoverwhelmingly burdensome, and "would farexceed the potential benefit to the Union of suchdata." We note at the outset that contrary to anyinference which might be drawn from the Adminis-trative Law Judge's findings, the Union does notseek individually identifying records. Admittedlythe Union's November 16 request which offers tohave a licensed physician interpret and analyze em-ployee medical records to maintain confidentialityis somewhat ambiguous on this question. However,this is the identical language used by the Union inMinnesota Mining and Manufacturing Company,supra, and here, as in that case, there is ample evi-dence to support a finding that the Union does notseek individually identifying records.21 As to the"g 192 NLRB 382, 390, modified sub nomn Lodge 743 and 1746, Interna-tional Association of Machinists and Aerospace Workers AFL-CIO [UnitedAircraft Corporation] v. N.LR.B., 534 F.2d 422 (2d Cir. 1975), cert.denied 429 U.S. 825 (1976).W The Administrative Law Judge suggested that Respondent was re-lieved of its burden to furnish this data because the Union's request,which did not specify precisely what "clinical and laboratory studies" itsought, was overly broad. However, only Respondent was privy to thecontents of employee medical records and what clinical or laboratorystudies might be contained therein. Thus, we do not find the Union's im-precision justified Respondent's refusal to furnish the requested informa-tion particularly since Respondent's response precluded the Union fromperfecting its demand. See fn. 12, supra" Thus, Rafael Moure, industrial hygienist for the Oil, Chemical andAtomic Workers International Union, when asked to explain exactlywhat information the Union sought when it requested in par. (3) entitled"Biological" data, testified:We would like to know ...if the particular company has someinformation on the toxicological effects of the particular chemicalsbeing handled. Also, we would like to know if the company has es-tablished some medical screening programs of the kind that I will de-scribe as urine samples or blood samples. We would like to knowwhat is being looked for in this particular medical examination. Wewould like to know also what are the results of this particular medi-cal examination. We talked [aboutl the problem of medical confiden-tiality in this matter. We ...are not interested in the confidentialmedical records of a particular person. What we are interted in isin the groas results. We would like to see at least a list of a code thatdoesn't identify the person, that is what we mean by medical confi-dentiality will be maintained.Moure indicated that he had experiences in devising plans to protect,through the use of a code, the confidentiality of employees' names withrespect to medical records and stressed that the medical screening pro-grams which he referred to were those which "a company feels is neces-sary to essentially biologically monitor if a particular chemical is affect-ing employees." When asked on re-cros-exmintio whether the unionrequest for "all results of clinical and laboratory studies undertaken ofany employee" was to be read literally, Moure replied:As long as it's relevant to occupational diseases, yes, we like tohave the information, as long as the confidentiality of the person isrespected. As you know, there are ways of avoiding identifying theparticular person. We are not interested in names of people. We areinterested in getting the particular conditions of a person.93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdministrative Law Judge's finding that supplyingmedical records would be overwhelmingly burden-some, we have already considered and found gen-erally unmeritorious Respondent's claimed defensein this regard. Further, while the coded formatsuggested by the Union may increase the cost ofcompiling medical records, it is exactly this codedformat which eliminates the confidentiality con-cerns raised by Respondent. Finally, to the extentthat supplying the Union with statistical or aggre-gate medical data may result in the unavoidableidentification of some individual employee medicalinformation, we find here, as in Minnesota Miningand Manufacturing Company, supra, and contraryto the Administrative Law Judge, that the Union'sneed for medical data potentially revealing past ef-fects of the workplace environment upon thosewhom it represents outweighs any minimal intru-sion upon employee privacy implicit in the supply-ing of aggregate data such as that sought.22Ac-cordingly, we conclude that Respondent violatedSection 8(a)(5) and (1) of the Act by failing tosupply the bargaining agent with employee healthand medical information to the extent that the in-formation does not include individual medicalrecords from which identifying data' has not beenremoved. 24Respondent claims that it was justified in with-holding from the Union the generic names of cer-tain ingredients used at the Kansas City plant,either because the disclosure of such informationwould impinge upon Respondent's proprietary in-terests due to the potential revelation of its tradesecrets to possible competitors, or because such in-formation would improperly disclose proprietaryingredients of Respondent's suppliers. The Admin-istrative Law Judge found, and we agree, that suchclaims of confidentiality, as substantiated by recordevidence,25may operate as a legitimate justification" Such information may be particularly important in the instant casesince Respondent, until 1976, used the potential carcinogenic substancechloroform at the Kansas City Plant.U Examples of such data may include, but are not necessarily limitedto, names, addresses, social security numbers, and payroll identificationnumbers." In its brief to the Administrative Law Judge and again at oral argu-ment Respondent contended that the release of medical data containingconfidential information would run contrary to an individual's right toprivacy, a right recognized under tort law and the laws of the State ofKansas. Inasmuch as the Union does not seek and we are not requiringrelease of such information, we find it unnecessary to consider furtherRespondent's contention." As noted above, of the 150 ingredients used in the manufacturingprocess at the Kansas City plant, Respondent would clasrify as confiden-tial or trade secret in nature some 4 to 7 ingredients constituting color orfragrance substances giving certain of Respondent's products their uniquecharacteristics, as well as some 15 proprietary ingredients which suppliersregard as trade secrets. While there may be substances in addition tothese possibly constituting trade secrets we regard these approximate fig-ures as a rough guide to the number of generic names which may be le-gitimately exempted from disclosure pursuant to this Order. Consequent-ly, any number of generic names substantially at variance with the evi-for refusal to furnish relevant information, with theultimate determination resting upon the relativemerit of the conflicting positions of the parties.26However, having found that the generic name ofsubstances to which bargaining unit members areexposed in their workplace constitutes informationneeded by their bargaining representative, we shallnot engage in the full balancing of countervailingrights discussed by the Supreme Court in DetroitEdison Co., supra, before first affording these par-ties an opportunity to reach an accommodation ontheir own. 27 For here, where no effort toward suchaccommodation has been tried, good-faith bargain-ing may lead to acceptable methods of furnishingsuch information while maintaining satisfactorysafeguards to preserve confidentiality. 2S The partieshave enjoyed a satisfactory collective-bargainingrelationship over many years and there is nothingto indicate that the instant controversy cannot beresolved to their mutual satisfaction. Obviously,they are in the best position to develop necessarymethods and devices under which needed informa-tion may be furnished to the Union while maintain-ing appropriate safeguards to protect Respondent'slegitimate proprietary interests. 29As we acknowledged in Minnesota Mining andManufacturing Company, supra, if the Union andRespondent are unable to reach an agreement on amethod whereby their respective interests wouldbe satisfactorily protected, these parties may bebefore us again. If the issue of whether the partieshave bargained in good faith is presented to us, wewill, of course, look to the totality of the circum-stances in determining whether or not both havedence adduced by Respondent in this regard will be most carefully scru-tinized." Detroit Edison Ca, supra; Fawcett Printing Company, supra at 973-975.'? This is not, however, to avoid resolution of the controversy beforeus, for Respondent has not heretofore acknowledged that information ofthe kind sought by the Union is relevant to the latter's collective-bargain-ing functions absent some specific grievance or controversy. We find thatit is.55 The Ingalls Shipbuilding Corporation, 143 NLRB 712, 718 (1963). Cf.American Cyanamid Company (Marietta Plant), 129 NLRB 683, 684(1960)." We recognize that the generic name of proprietary ingredients ofRespondent's suppliers may not always be provided to Respondent andthat disclosure to the Union of such information when available raisesquestions concerning possible breach of confidentiality and Respondent'spotential liability with respect thereto. We find, however, that since theproprietary ingredients of Respondent's suppliers, like Respondent's owntrade secret ingredients, are substances to which employees are exposedin the workplace, the generic name thereof is equally relevant to mattersof employee health and safety and to the Union's representational func-tions. We shall, therefore, treat requests for information regarding theproprietary ingredients of Respondent's suppliers the same as those re-garding Respondent's own trade secrets and require the parties, throughgood-faith bargaining, to attempt to develop a mutually satisfactorymethod of satisfying such information requests.94 COLGATE-PALMOLIVE COMPANYbargained in good faith.30If necessary, we shall un-dertake the task of balancing the Union's right ofaccess to data relevant to collective bargainingwith Respondent's expressed confidentiality con-cerns in accordance with the principles set forth inDetroit Edison Co., supra. However, we believe thatfirst allowing these parties an opportunity to adjusttheir differences, in light of the above findings, besteffectuates the National Labor Relations Actpolicy of maintaining industrial peace through theresolution of disputes by resort to the collective-bargaining process.In summary, we adopt the Administrative LawJudge's finding that Respondent violated Section8(a)(5) and (1) of the Act by failing to supply tothe Union the health and safety information re-quested to the extent that such data does not in-clude trade secrets or individual medical recordsfrom which identifying data has not been removed.Insofar as Respondent avers that supplying the bar-gaining agent with information sought would com-promise the confidentiality of proprietary informa-tion, we first rely on the collective-bargainingprocess and the good-faith negotiations of the par-ties to determine conditions under which informa-tion may be furnished to the Union, while main-taining appropriate safeguards to protect Respond-ent's legitimate interests. We shall therefore orderRespondent to supply to the Union the former in-formation, and to bargain in good faith with regardto providing the latter.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Colgate-Palmolive Company, Kansas City, Kansas,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Oil,Chemical and Atomic Workers InternationalUnion, Kansas City Local No. 5-114, AFL-CIO,by refusing to furnish it with information concern-ing employee health and safety programs, monitor-ing and testing systems, devices and equipment,and statistical data related to working conditions,to the extent that such information does not in-clude individual medical records from which iden-tifying data has not been removed.(b) Refusing to bargain collectively with LocalNo. 5-114 by refusing to furnish it with the genericname of all chemicals and substances used and pro-duced at Respondent's Kansas City plant, excepting30 Rhodes-Holland Chevrolet Ca, 146 NLRB 1304 (1964). Substantiationof various positions asserted by the parties would, obviously, be an im-portant element of any such evaluation.those chemicals and substances the names of whichconstitute proprietary trade secrets.(c) In any like or related manner refusing to bar-gain collectively with Local No. 5-114, or interfer-ing with, restraining, or coercing employees in theexercise of their rights guaranteed by Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Furnish Local No. 5-114 the information itrequested concerning employee health and safetyprograms, monitoring and testing systems, devicesand equipment, and statistical data related to work-ing conditions to the extent that such informationdoes not include individual medical records fromwhich identifying data has not been removed.(b) Furnish Local No. 5-114 the generic name ofall chemicals and substances used and produced atRespondent's Kansas City plant which do not con-stitute proprietary trade secrets.(c) Upon request, bargain collectively in goodfaith with Local No. 5-114 regarding its requestfor the furnishing of a list of the generic name ofall chemicals and substances used and produced atthe Kansas City plant, insofar as the request relatesto items which are proprietary trade secrets, andthereafter comply with the terms of any agreementreached through such bargaining.(d) Post at its Kansas City plant copies of the at-tached notice marked "Appendix.""' Copies of thenotice, on forms provided by the Regional Direc-tor for Region 17, after being duly signed by Re-spondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, as to what steps the Respondent has takento comply herewith.MEMBER JENKINS, concurring in part and dissent-ing in part:I agree with the majority's finding, except that Iwould require Respondent to furnish to the Unionthe generic name of all chemicals and substancesused and produced at Respondent's Kansas City"L In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant. Respondent's concern about confidentiality isdiscussed in my separate opinion in MinnesotaMining and Manufacturing Company, 261 NLRB 27(1982).MEMBER HUNTER, concurring:I concur in this Decision consistent with theviews expressed in my separate opinion in Minneso-ta Mining and Manufacturing Company, 261 NLRB27, issued this day.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Oil, Chemical and Atomic Workers Inter-national Union, Kansas City Local No. 5-114,AFL-CIO, by refusing to furnish it with theinformation it requested concerning employeehealth and safety programs, monitoring andtesting systems, devices and equipment, andstatistical data related to working conditions,to the extent that such information does not in-clude individual medical records from whichidentifying data has not been removed.WE WILL NOT refuse to bargain collectivelywith Local No. 5-114 by refusing to furnish itwith the generic name of all chemicals andsubstances used and produced at our KansasCity plant, except for those chemicals and sub-stances the names of which constitute propri-etary trade secrets.WE WILL NOT in any like or related mannerrefuse to bargain collectively with Local No.5-114, or interfere with, restrain, or coerceemployees in the exercise of their rights guar-anteed in Section 7 of the National Labor Re-lations Act.WE WILL furnish the aforesaid Local No. 5-114 the information it requested concerningemployee health and safety programs, monitor-ing and testing systems, devices and equip-ment, and statistical data related to workingconditions to the extent that such informationdoes not include individual medical recordsfrom which identifying data has not been re-moved.WE WILL furnish Local No. 5-114 the ge-neric name of all chemicals and substancesused and produced at our Kansas City plant,except for those substances the names ofwhich constitute proprietary trade secrets.WE WILL, upon request, bargain collectivelyin good faith with Local No. 5-114 regardingits request for the furnishing of a list of the ge-neric name of all chemicals and substancesused and produced at our Kansas City plantinsofar as the Union's request relates to itemswhich are proprietary trade secrets, and shallcomply with the terms of any agreementreached through that bargaining.COLGATE-PALMOLIVE COMPANYDECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in Kansas City, Kansas, on Novem-ber 29, 1978.1 The charge was filed on May 25, by Oil,Chemical and Atomic Workers International Union,Kansas City, Local No. 5-114, AFL-CIO (herein calledthe Union). On July 5, a complaint and notice of hearingwas issued alleging a violation by Colgate-PalmoliveCompany (herein called Respondent) of Section 8(aX)(5)and (I) of the National Labor Relations Act, as amended(herein called the Act). Respondent's answer to the com-plaint, duly filed, denies the commission of any unfairlabor practices.The parties were afforded a full opportunity to beheard, to call, to examine and cross-examine witnesses,and to introduce relevant evidence. Post-hearing briefshave been filed on behalf of the General Counsel, Re-spondent, and the Charging Party.Upon the entire record2and based on my observationof the witnesses and consideration of the briefs submit-ted, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a State of Delaware corporation, is en-gaged in the manufacture and distribution of soap, deter-gents, and related items at various facilities including afacility located in Kansas City, Kansas, the facility in-volved herein.In the course and conduct of its Kansas City, Kansas,business operations, Respondent annually purchasesgoods and services valued in excess of $50,000 directlyfrom sources located outside the State of Kansas, and an-nually sells goods and services valued in excess of$50,000 directly to customers located outside the State ofKansas.It is admitted and I find that Respodent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.All dates or time periods herein are within 1978, unless otherwise in-dicated.' Respondent's unopposed motion to correct the transcript is herebygranted.96 COLGATE-PALMOLIVE COMPANY11. THE LABOR ORGANIZATION INVOLVEDIt is admitted and I find that the Union is now, and atall times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whetherRespondent violated Section 8(aX5) and (1) of the Actby failing and refusing to furnish the Union with poten-tially relevant health and safety information.B. The FactsI. BackgroundOn October 11, 1977, the International president of theUnion, herein, directed a memorandum to all local unionpresidents and financial secretaries, as follows:The events surrounding the recent discovery of ste-rility among OCAW pesticide workers is a tragicreminder for all of us of the urgent need for knowl-edge of the working environment. In order for us toproperly represent our membership, we need toknow what substances are used and produced byOCAW members and we need to know the shortand long term health effects of those substances.As most of you already know from your own expe-riences, not all companies reveal toxicity informa-tion when it becomes available. Sometimes, it takesyears. ..and lives before such life-saving data is re-vealed to the public and to workers.For this reason, I am alerting you now so that you,in cooperation with your health and safety commit-tee and/or workman's committee, can begin gather-ing vital information on the hazards associated withsubstances to which members of your local unionmay be exposed. To this end, I am attaching a letterrequesting such information under the representa-tion responsibilities of the collective-bargainingagreement. In submitting this letter to companies rep-resented by OCAW members, I would ask that youput this letter on your own local union letterhead andsubmit it to the company exactly as written. Do notchange or omit any of the items listed in the letter, aswe want to pursue a consistent course of action withthese lettersI do not want to alarm you but only to alert you tothe fact that there are many, many hazards in theworkplace, both known and unknown, and workersare at the receiving end of those hazards.Remember, it is through your vigilance that we canact to prevent further tragedies such as the sterilitycrisis in the pesticides industry.On November 16, 1977, the Union sent the aforemen-tioned request for information to Respondent, as direct-ed. The text of the request is as follows:This local union requests the company to submit thefollowing information in order that it may properlycarry out its representation responsibilities under thecollective-bargaining agreement.(1) The morbidity and mortality statistics and basicdata from which these were calculated on all pastand present employees.3(2) The generic names of all substances used andproduced at the Kansas City Colgate-Palmoliveplant.BIOLOGICAL(3) All results of clinical and laboratory studies un-dertaken of any employee. All results of toxicologi-cal and experimental laboratory investigation con-cerned with toxicological agents that employeesmay be exposed to. This should include data availa-ble to company in these matters, whether or not un-dertaken by a company unit as well as all data rele-vant to these subjects to which the company isaware. Also all health related information derivedfrom any insurance program covering employeescovered under the collective bargaining agreementas well as all information concerning occupationalillness and accident data related to workmen's com-pensation claims.It is agreed that review of this information will beundertaken by licensed physicians with medicalconfidentiality maintained with respect to any indi-vidual employee.INDUSTRIAL HYGIENE(4) Which contaminants are monitored by the com-pany. The method of sampling used such as time in-tegrated, spot sample, personal, breathing zone,fixed location. A sample protocol should be pro-vided to the union. How does the company cali-brate sampling rates on sampler. What is the analyt-ical method, its sensitivity and the internal methodof calibration. Does your laboratory participate inthe P.A.T. program under NIOSH? All historicalmonitoring data (coded). Engineering control pro-gram, type of control, type of hoods and general ex-haust information, design base, dilution volumes,volume of work area, capture velocity, exhaustvolume and a statement stating effectiveness of con-trol.Describe your hearing conservation program in-cluding periodic audiometric examination, noiselevel surveys and engineering control measureswhich are in effect.Describe the uses of radiation sources in the plantnoting source type and activity if isotopes are used.Note machine sources of radiation. Indicate the ra-diation protection program in effect at the plant.List the incidents which require the notification tostate and federal agencies. Describe monitoring.' Respondent currently employs approximately 400 unit employees. Inaddition approximately 200 former employees have retired and another200 employees have left Respondent's employ for other raons.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndicate work areas which exceed the heat standardproposed in the NIOSH criteria document. Outlinethe engineering and medical control program in theplant designed to prevent heat disease.Please be assured that this local union requests theabove information for the sole purpose of pursuingits representation responsibilities under the collec-tive bargaining agreement.This local union will accept photostats of insurancecarriers' reports, payroll records, or in any otherwritten form convenient for the company to supplythis information. The order in which the abovequestions have been asked is not to indicate theirpriority or to any way describe the format underwhich the company may choose to answer this re-quest. It is merely a recitation of the informationwhich the union believes it is entitled to under well-established NLRB precedents.This local union would appreciate receiving thesestatistics and information, or any part thereof whichis readily available, as quickly as possible, in orderthat we may propose steps to be instituted in orderto protect the health and lives of the bargaining unitpersonnel.Rafael Moure, an industrial hygienist employed by theInternational Union, is responsible for evaluating occupa-tional health hazards and for disseminating informationand instituting programs for the benefit of the member-ship of the various local unions with respect to occupa-tional health and safety. Additionally, Moure advises theInternational Union regarding its legal rights under Fed-eral and state laws pertaining to occupational health.Moure, holding two master's degrees, one in science andchemical engineering, and one in science, environmentalhealth and industrial hygiene, and currently a doctoralcandidate in industrial hygiene, was instrumental in for-mulating the aforementioned request for information, andtestified that he considered the requested material to be"essential health and safety information."Moure testified that the request for information hereinwas not prompted by any safety or health problem in-volving Respondent, and that approximately 110 of 560local unions, each apparently representing the employeesof one employer, have sent the identical letter to thoserespective employers. Of this number about 45 or 46 em-ployers, somewhat less than 50 percent, have resistedfurnishing the information "in one fashion or another."Two employers have furnished information similar tothat requested herein since 1972, having agreed to do soas a matter of contractual obligation.Following receipt of the letter by Respondent, the par-ties had several meetings to discuss the request. Themeetings were attended by various union representativesand by David R. Voysey, Respondent's plant manager,and John Zoog, employee relations manager for theKansas City plant. At these meetings, Respondent tookthe position that it was not obligated to furnish any ofthe requested information, while the Union apparentlyinsisted that all of the requested information, without ex-ception or qualification, should be submitted to it. As aresult of these firm positions of the parties there wasvery little discussion, if any, regarding possible modifica-tions or methods of implementation of the request. OnMay 10, 1978, Respondent presented the Union with itswritten response, essentially stating what it had steadfast-ly maintained throughout the abbreviated meetings, asfollows:In response to the OCAS [sic] request of November16, 1977, we repeat our response provided at ourmeeting with you on February 24, 1978:The Company .... will not be able to providethe information requested by the Union since itwould be a tremendous burden on the Companyto attempt to collect such data and that such re-quest appears to be more of a fishing expeditionthan a specific question on a safety or healthproblem at the Kansas City Plant. Mr. Voyseystated although he cannot supply this informa-tion, he wants to assure the Union that any timethey have a reasonable concern about safety orhealth matters for its members, the Company isinterested in discussing it as it has in the past andwill share appropriate information with theUnion on a specific situation ...The Company is always interested in the safety andhealth of its employees and should the Union or anyemployee have a specific concern or question con-cerning such matters the Company is always readyto sit down and discuss the problem and, wherenecessary, take appropriate action.The current collective-bargaining agreement betweenthe parties extends from December 1, 1976, to December1, 1979. The contract contains the following relevantprovisions:PLANT SAFETY1. The Company and the Union have agreed to theappointment of a joint safety committee whose pur-pose will be to cooperate on measures to increasethe effectiveness of the plant safety program. TheUnion will appoint three (3) members on the PlantSafety Committee. No more than one Unionmember will be selected from a unit.2. The Company and the Union agree to cooperatein eliminating unsafe conditions and unsafe prac-tices.In the event an employee is assigned to a job whichhe considers to be unsafe, he may ask his foremanto contact his steward, the department manager,and the Safety Engineer to make an investigation.The job shall be declared safe before the employeeis required to perform the job and his request forthe investigation shall not be held against him.98 COLGATE-PALMOLIVE COMPANY2. The information requesteda. Morbidity and mortality statisticsSimply stated, the Union is requesting the health expe-rience of all the employees of Respondent extending asfar back as records exist, along with the death experienceof the same group, in order to ascertain how the work-ing environment has affected employees' health over theyears. The necessity for these statistics, according toMoure, is mandated by the fact that certain occupationaldiseases, for example occupational cancer, may have along latent period of perhaps 20 or 30 years prior to be-coming manifest.Moure testified that the Occupational Safety andHealth Administration (OSHA) requires employers toperiodically compile a log called OSHA form 200, whichlists the instances of accidents and occupational diseasesin a given plant. Moure stated that form 200 containsmorbidity data similar if not identical to what is being re-quested by the Union, and would initially be quite usefulto show the morbidity and mortality of employees.Moure added that, "We could improve on that type ofinformation but it would be an acceptable beginning forthe purpose of what we are trying to see, if the work en-vironment has an effect on the health of people."John Zoog, employee relations manager for the facilityherein, testified that Respondent has prepared and main-tained OSHA form 200 logs, or predecessor logs contain-ing the same or similar information, since 1972 to thepresent date, that there are about 100 such documents,and that such logs are available for review by any em-ployee or representative of employees. To retrieve andcopy these documents, which apparently are not kept ina common file, would take about 4 hours.Zoog testified that other morbidity statistics exist inthe form of Kansas workmen's compensation accident re-ports and in Respondent's absentee records. The underly-ing data supporting the absentee reports consist of time-card documents, each encompassing a 2-year period. Re-spondent also has records from 1951 consisting of month-ly turnover reports showing hires, retirements, termina-tions, and deaths, but not the cause of death. Further,Zoog estimated that since the plant commenced oper-ations about 50 employees have died for whom insuranceclaims would have been filed under the group life insur-ance policy.In summary, Zoog testified that, as Respondent inter-prets the Union's request, the Union is asking or some9,460 morbidity records and 350 mortality records, andthat it would take about 50 "man days" to retrieve thisinformation.4Further, Zoog testified that had the Unionmade a specific request for the OSHA form 200 or pred-ecessor logs, Respondent would have made the logsavailable, and that Respondent was unaware, because ofthe broad and ambiguous nature of the request, that theUnion was asking for such logs.' Respondent defines a man-day as the work an employee can performin one 8-hour day.b. Generic names of all substances used and producedThe Union is requesting the generic name, or descrip-tive chemical structure, of all the ingredients, rather thanthe trade or brand names of ingredients, used in the man-ufacture of products. Moure testified that under provi-sions of the Toxic Substances Act, administered by theEnvironmental Protection Agency, employers are re-quired to submit such a list of chemicals to that agency.5Martin Gilman, head of toxicology at Respondent'smedical services department, a division of the researchand development center, located in New Jersey, testifiedthat research and development work on both final prod-ucts and new ingredient materials is performed under thecenter's supervision, and is either performed at the centeror contracted out. Testing for the preservation of con-sumer safety is performed on final formulations and noton individual ingredients, such testing being in conform-ity with the Consumer Product Safety Commission La-beling Act. Such test results for the last 3 years havebeen computerized, and are therefore apparently readilyavailable. Gilman testified that there are about 150 indi-vidual ingredients used in products manufactured at theKansas City plant, about 10 percent of which are propri-etary ingredients. Proprietary ingredients are thosewhich the supplying company regards as being in thenature of trade secrets, the generic descriptions of whichare not divulged to customers such as Respondent. Re-spondent has requested suppliers to furnish safety datasheets on all ingredients, which documents, apparently inaddition to containing generic names, also indicate oraltoxicity, thermal toxicity, special handling requirements,and any particular known hazard of the ingredient.Sometimes Respondent never receives such safety datasheets from suppliers, and often, in the case of propri-etary ingredients, the supplying company refuses to fur-nish the generic name of the substance. Gilman estimatesthat of the 150 ingredients used in the manufacturingprocess at the Kansas City plant, Respondent has safetydata sheets containing varying amounts of informationfor some 125 ingredients.Respondent also utilizes ingredients it considers to beconfidential or in the nature of trade secrets. Gilman tes-tified that certain color or fragrance substances give thefinal product a characteristic which competitors wouldlike to duplicate, and that such ingredients are not readi-ly discoverable by a chemical analysis of the final prod-uct. Gilman estimated that 3 to 4 percent of the 150 sub-stances would be so classified by Respondent.In summary, Gilman testified that it would take 2 to 3man-days to compile a list of the generic names of non-proprietary and nonconfidential subtances used by Re-spondent in its manufacturing operations at the KansasCity plant; and that it would take about I man-day togather and copy the aforementioned safety data sheets,which contain information on some 125 substances.' Respondent's witnesses did not admit or deny such a contention.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDc. All results of clinical and laboratory studiesundertaken of any employeeZoog testified that employees are given preemploy-ment physical examinations which include urinalysis test,x-rays, and a medical history. Also there is a dispensarylog kept on all employees who have occasion to visit Re-spondent's in-plant dispensary. Employees' medical fileswould include reports from company physicians as wellas reports from personal physicians, and contain medicalinformation of a highly personal nature. Thus, for exam-ple, the files may reflect past or current instances of ve-nereal disease, mental illness, or reports from drug-relat-ed problems, as well as the surgical experiences andphysical handicaps of employees. Respondent regardsthese medical files as highly confidential, and permitsonly limited access by authorized individuals; namely,Zoog, the company doctor, and nurse, the plant man-ager, and certain employees within the personnel depart-ment.The record is unclear whether the Union is asking forthe results of the aforementioned preemployment labora-tory test. Moure's testimony indicates that the thrust ofthis request is directed toward obtaining the results ofperiodic medical screening programs, namely urine orblood analyses, which an employer may institute in orderto biologically monitor the effect of a particular chemicalon a group of employees. The record does not indicatethat Respondent undertakes or has undertaken any suchstudies among its employees at the Kansas City plant.The remainder of the Union's request in this area isalso unclear. There is no testimonial evidence to clarifywhat type of "health related information, derived fromany insurance program" the Union is requesting. Like-wise, the precise nature of the Union's request for work-ers' compensation information is not spelled out in therecord. Zoog testified that the insurance files and work-ers' compensation files are voluminous, consisting ofsome 12,000 documents, and that such files contain infor-mation which is medically confidential, being similar tothe medical information contained in the employees'aforementioned medical files.d. Contaminants monitored by the CompanyPlant Manager Voysey testified that air sampling teststo monitor nuisance dust or levels of hazardous materialssuch as silica in the air are undertaken monthly at thepresent time. Tests for radiation leaks are made twice ayear. The results of these air sampling and radiation testsare in readily available reports. There was a totalplantwide noise-level test in 1972. Since that date noiselevels have been monitored only when a question hasarisen regarding the level of noise in a particular area, orsometimes upon the installation of new machinery. Thereapparently is no periodic audiometric examination of em-ployees, although since January 1, 1978, new employeeshave routinely been given an audiogram test. Also, sucha test has been administered to employees who havecomplained about hearing problems.C. Analysis and ConclusionsThe well-established proposition that an employer'sobligation under the Act to furnish a collective-bargain-ing agent with requested information is limited only tothe extent that the information requested must be poten-tially relevant to the Union's performance of its responsi-bilities on behalf of unit employees. Westinghouse ElectricCorporation, 239 NLRB 106 (1978); The East Dayton Tooland Die Company, 239 NLRB 141 (1978). Moreover, theobligation to furnish information extends beyond con-tract negotiations to labor-management relationsthroughout the term of a collective-bargaining agree-ment. N.LR.B. v. Acme Industrial Co., 385 U.S. 432,435-436 (1967); Hawkins Construction Company, 210NLRB 965, 966 (1974).The health, safety, and physical well-being of employ-ees is certainly no less important than wages and otherbenefits, and it cannot be gainsaid but that a refusal tobargain regarding health and safety matters is violativeof the Act. Such bargaining between the parties hereinculminated in the plant safety provisions included withinthe instant contract wherein the parties have agreed tocommit themselves to mutual cooperation in eliminating"unsafe conditions and unsafe practices." Neither partycontends such language is limited to industrial injuries.Rather, it seems clear that the parties contemplated theclause would apply to industrial illness and disease aswell.The Union's request for information is couched inbroad all-inclusive language, and is obviously designed toencompass a broad spectrum of health and safety datathe precise nature, existence, and parameters of whichwas then peculiarly within the knowledge and control ofRespondent. There is no contention that the request wasmade to harass Respondent or was made other than ingood faith. Obviously the request was not of such anature that an immediate proffer of all the requested in-formation could have reasonably been expected by theUnion. However, the request appears sufficient to haveat least occasioned a response by Respondent in fulfillingits aforementioned bargaining obligation which wouldhave prompted further discussion or bargaining. Suchdiscussions, once initiated, may have resulted in a mutu-ally satisfactory solution to the instant matter.However, the reply of Respondent did not invite dis-cussion or bargaining, or even imply that Respondentwould be amenable to such discussion. Rather, in effect,Respondent's reply amounted to an abrupt refusal to fur-nish any of the data unless applicable to a specific situa-tion. John Zoog, Respondent's employee relations man-ager, testified as follows:A. To the best of my knowledge, our responsehas been to the entire letter, rather than to segmentsof the letter. I believe our response to the union hasbeen one of we don't feel ...that we can honorthis request. However, if there were specific prob-lems we would be glad to talk about them. I'm notaware of our response ever saying this particularaspect of the request, let's talk about it or for thisaspect or this little aspect.100 COLGATE-PALMOLIVE COMPANYQ. You have indicated then that you told themthat you felt the request was huge, as you havecharacterized it. Did you ever tell them that therewas any specific thing in the request that you didn'tunderstand and that you wanted further informationon?A. I'm not aware of any situation where weasked them to clarify, or that we didn't understandwhat the letter was asking for.Thus, Respondent's reply to the Union's request for in-formation did not afford the Union "either a guide toassist it in framing a more limited demand, or an incen-tive to do so in the expectation that a more limiteddemand would be honored." Fawcett Printing Corpora-tion, 201 NLRB 964, 975 (1973).Respondent maintains that it did not unqualifiedlyrefuse to furnish any of the requested data, but ratherclearly advised the Union that it would discuss and shareappropriate information in specific situations. Indeed Re-spondent's reply appears to comport with certain con-tractual language contained in the plant safety clause,which states that an employee assigned to a job he or sheconsiders to be unsafe may ask that an investigation bemade.The Board has considered similar arguments and hasfound them to be without merit. Thus, in WestinghouseElectric Corporation, supra, the Board, citing Robert J.Weber and Richard K. Weber d/b/a Weber Veneer & Ply-wood Company, 161 NLRB 1054 (1966), states as follows:The Board ...has rejected the contention thatthe right to relevant information is dependent uponthe existence of a particular controversy or theprocessing of a specific grievance. As stated, theright includes all information which appears reason-ably necessary to enable the Union to administer itsagreement intelligently and effectively or to seek tomodify it.Nor does the contract language or the record as a wholeconstitute substantial evidence of the requisite "clear andunmistakable" waiver of the statutory right to such infor-mation. N.LR.B. v. The Item Company, 220 F.2d 956(5th Cir. 1955); Westinghouse Electric Corporation, supra;The Timken Roller Bearing Company, 138 NLRB 15(1962), enfd. 325 F.2d 746 (6th Cir. 1963). Indeed, occu-pational illness or disease resulting from extended expo-sure to chemicals or environmental conditions in theworkplace is, by its nature, exceedingly difficult to diag-nose, and without proper information such as requestedby the Union, and a subsequent thorough analysis ofsuch information undertaken by individuals with exper-tise in such matters, the contractual provisions purport-edly designed to protect employees from unsafe jobswould be rendered, in significant part, illusory.Accordingly, for the reasons enunciated above, I findthat Respondent has unlawfully failed and refused to bar-gain with the Union in good faith regarding its requestfor information, and that such conduct is violative ofSection 8(aX5) and (1) of the Act. While such an allega-tion does not specifically appear in the complaint, I deemthe matter inextricably intertwined with Respondent'sfailure to furnish information, and further find that thematter has been fully litigated.It appears, and I find, that the following records ordata currently in the possession of Respondent are poten-tially relevant to the Union's performance of its responsi-bilities on behalf of the employees, and are neither confi-dential for proprietary or trade-secret reasons, too volu-minous, costly or time-consuming to retrieve or gatherunder a general request for information, nor medicalrecords which, I find below, Respondent is privileged torelease only upon proper authorization by the employee:(1) All OSHA form 200 logs and predecessor OSHAform 100 and 102 logs from 1972 to the present; (2) a listof all the generic names of the approximately 130-140chemicals or substances used in Respondent's productionprocess which are not proprietary to the supplying com-pany and which do not constitute Respondent's trade-secret ingredients; (3) the safety data sheets for the afore-mentioned chemicals or substances; (4) the safety datasheets for those proprietary chemicals or substanceswhich do not reflect the generic name of the chemical orsubstance; (5) the reports or documents constituting peri-odic air sampling surveys and analyses for the past 5years; (6) the documents constituting radiation survey orradiation leak test reports for the past 5 years; and (7)computerized results of the tests required by the Con-sumer Products Safety Commission on final formulationsfor the past 3 years.The Union has apparently requested an abundance ofdata which either entirely or in part may be described asmedical records, including records of preemploymentphysical examinations together with the results of labora-tory tests, records of employees' visits to Respondent'sdispensary, insurance files, and workers' compensationfiles. These records are considered confidential by Re-spondent and are treated as such with only limited accessby authorized individuals. As noted above, they containinformation of such a personal nature that it is reasonableto assume that employees would not voluntarily author-ize their release. The Union in its initial request, realizingthe confidential nature of the information, advised Re-spondent that "review of this information will be under-taken by licensed physicians with medical confidentialitymaintained with respect to any individual employee."However, during the hearing Respondent apparentlyverbally modified this request, stating that the names andother identifying information could be deleted and thedata could be coded in a manner to protect the privacyof the individual employee.The Board, in dealing with the issue of medicalrecords in United Aircraft Corporation (Pratt and WhitneyDivision), 192 NLRB 382, 390 (1971),sstated as follows:As to the "Functional Capacity Record" which is arecord of physical disabilities and infirmities of em-ployees discovered by a physician in a physical ex-amination, Respondent's position was that suchrecords should not be publicized without the em-Modified on other grounds sub nOnt Lodges 743 and 1746 Internation-al Association of Machinists and Aerospace Workers, AFL-CIO v. UnitedAircraft Corporation, 534 F.2d 422 (2d Cir. 1975), cert. denied 429 U.S.825 (1976).101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees' permission unless and until that individual'sphysical capacities become relevant to some partic-ular problem. In view of the generally recognizedconfidential nature of a physician's report, we findthat Respondent's position with respect to furnish-ing copies of such reports was reasonable one anddid not violate Section 8(a)(5) of the Act.Further, on July 21, 1978, the Occupational Safety andHealth Administration (OSHA) published in the FederalRegister?a proposed rule on "Access to Employee Ex-posure and Medical Records" which proposed rule is de-signed to provide employees, former employees, andtheir representatives, specifically including labor organi-zations, abundant health and safety related information.The purpose of the rule is declared to be as follows:..to provide the affected employees and theirdesignated representatives, as well as OSHA andNIOSH, with access to this important safety andhealth information. The goals of occupational safetyand health are not adequately served if employersdo not fully share the available information on toxicmaterials and harmful physical agents with employ-ees. Until now, lack of this information has toooften meant that occupational diseases and methodsfor reducing exposures have been ignored and em-ployees have been unable to protect themselves orobtain adequate protection from their employers.By giving employees and their designated repre-sentatives the right to see relevant exposure andmedical information, this proposal will make iteasier for employees to identify worksite hazards,particularly workplace exposures which impair theirhealth or functional capacity. Increased awarenessof workplace hazards will also make it more likelythat prescribed work and personal hygiene practiceswill be followed.Under the proposed OSHA rule, medical records aretreated as follows:As for employee medical records, employees,former employees, and their designated representa-tives would have the right to examine and copyonly those records of which the employee is thesubject or for which written consent has been ob-tained from the subject employee.In the absence of written consent, however, thisproposal does not provide an employee or designat-ed representative with access to medical records ofother employees with related or comparable expo-sures. OSHA recognizes that these records could beimportant sources of information to a treating physi-cian, industrial hygienist, epidemiologist, or otherhealth researcher. Nevertheless, because of theoften personal nature of information contained inmedical records and the importance of encouragingcandor between patient and physician, it believes'43 F.R. 31371, July 21, 1978.that the privacy interest of an individual in his orher medical records must be paramount. Therefore,OSHA believes that written consent must be ob-tained from the subject employee before access canbe gained to that employee's medical records.Thus, it appears that both Board precedent and the pro-posed OSHA rule would not require medical recordswhich would identify employees to be divulged pursuantto a general request for information absent employeeconsent. Further, the furnishing of such records in theircurrent form, and particularly in coded form as theUnion appears to suggest, would be overwhelmingly bur-densome and costly and, in my opinion, would farexceed the potential benefit to the Union of such data.Moreover, the record is unclear regarding precisely whattypes of "clinical and laboratory studies" the Union is re-questing. I therefore find that the Union's request for thisinformation has properly been denied by Respondent.8See also Detroit Edison Co., 440 U.S. 301 (1979).From a careful reading of the proposed OSHA rule, itappears that the items catalogued above, which I havedetermined should be furnished by Respondent to theUnion, would likewise be required by OSHA should therule become effective.9Regarding the other records or information requestedby the Union, it appears that such data is not readilyavailable in meaningful form, would be expensive to ac-cumulate and provide, and/or is at least arguably propri-etary or confidential trade-secret information. Withregard to some of the latter, the Union will have ob-tained certain information regarding the chemicals orsubstances involved, but not their generic names, fromthe safety data sheets. Claims of confidentiality, made ingood faith and substantiated by record evidence, may op-erate as a legitimate justification for refusal to furnish po-tentially relevant information, the ultimate determinationresting upon the relative merit of the conflicting posi-tions of the parties. '0Further, once a determination hasbeen made that the information should be furnished, limi-tations or qualifications on the use of such informationhave been left to the good-faith bargaining of the par-ties." In the instant case, good-faith bargaining may leadto acceptable methods of furnishing such informationwhile maintaining satisfactory safeguards to preserveThis finding should not be interpreted to mean that Respondent is re-lieved from its obligation to bargain over such matters, as the parties,through collective bargaining, may find a mutually satisfactory solutionto the problem which would provide the Union with certain medical in-formation while at the same time accommodating the concerns and inter-ests of the employees and Respondent.' Accommodation between the Act and OSHA is to be undertaken in acareful manner so as to preserve the objectives of each. See SouthernSteamship Company v. N.L.R, 316 U.S. 31, 47 (1942); Western AdditionCommunity Organization v. N.LR., 485 F.2d 917, 927-928 (D.C. Cir.1973); Alleluia Cushion Co. Inc, 221 NLRB 999 (1975); Memorandum ofUnderstanding between Department of Labor, Occupational Safety andHealth Administration and National Labor Relations Board, 40 F.R.26033, June 1975."' See Detroit Edison Co, supro' Fawcett Printing Corporation, supra,973-975.I" The Ingalls Shipbuilding Corporation, 143 NLRB 712, 718 (1963);American Cyanamid Company (Marietta Plant), 129 NLRB 683, 684(1960).102 COLGATE-PALMOLIVE COMPANYconfidentiality. Thus, I find that the resolution of thismatter should be left to the collective-bargaining process.The information required to be furnished herein, to-gether with the information adduced at the hearing, maycause the Union to withdraw or reexamine the remainderof its request for information, or may enable it to perfecta more specific request. As a result of Respondent's per-functory refusal to furnish information, there has been nomeaningful bargaining. Nor has the Union heretoforebeen apprised of the extent and availability of the infor-mation requested. It would appear that the collective-bargaining process would enable the parties to better for-mulate their respective positions, and that such discus-sions may result in Respondent's agreement to furnishcertain information upon the payment of reasonable costsby the Union to Respondent for gathering and providingthe information requested. Thus, I find that the remain-der of the information requested by the Union and notspecifically provided for herein is properly a matter ofgood-faith collective bargaining between the parties. 2CONCLUSIONS OF LAWi. Colgate-Palmolive Company is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Oil, Chemical and Atomic Workers InternationalUnion, Kansas City, Local No. 5-114, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. All employees employed by Colgate-PalmoliveCompany at its facility located at 1806 Kansas Avenue,Kansas City, Kansas, excluding salesmen, buyers, officeclerical employees, probationary employees, professionalemployees, technical employees, guards, watchmen, fore-men, department managers, plant manager and other su-pervisors as defined in the Act constitute a unit apro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.12 The record shows that the parties have maintained a highly satisfac-tory collective-bargaining relationship over many years, and there is noindication that the instant controversy could not be resolved to the par-ties' mutual satisfaction.4. Respondent has violated Section 8(aX)(5) and (1) ofthe Act by failing and refusing to bargain in good faithwith the Union regarding its request for the furnishing ofhealth and safety information, which information is po-tentially relevant to the Union's performance of its repre-sentative responsibilities on behalf of unit employees.5. Respondent has violated Section 8(aX5) and (1) ofthe Act by its failure to provide the Union with certainpotentially relevant information, namely: (1) All OSHAform 200 logs and predecessor OSHA forms 100 and 102logs from 1972 to the present; (2) a list of all the genericnames of the approximately 130-140 chemicals or sub-stances used in Respondent's production process whichare not proprietary to the supplying company and whichdo not constitute Respondent's trade-secret ingredients;(3) the safety data sheets for the aforementioned chemi-cals or substances; (4) the safety data sheets for thoseproprietary chemicals or substances which do not reflectthe generic name of the chemical or substance; (5) thereports or documents constituting periodic air samplingsurveys and analyses for the past 5 years; (6) the docu-ments constituting radiation survey or radiation leak testreports for the past 5 years; and (7) computerized resultsof the tests required by the Consumer Products SafetyCommission on final formulations for the past 3 years.6. Respondent has not violated Section 8(aX5) and (1)of the Act, as alleged, by failing and refusing to furnishother requested information; rather the furnishing of suchadditional information, including the furnishing of medi-cal information, is relegated to the collective-bargainingprocess.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, that it furnish theUnion with the requested information specified above,that it bargain in good faith with the Union regardingthe Union's request for additional information, and that itpost an appropriate notice to employees.[Recommended Order omitted from publication.]103